               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                 )
SECOND AMENDMENT                             )
FOUNDATION; and                              )
FIREARMS POLICY COALITION,                   )
INC.,                                        )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )      Case No. 1:20-cv-01624-SCJ
                                             )
BRIAN KEMP, in his official capacity         )
as the Governor of Georgia; GARY             )
VOWELL, in his official capacity as          )
Commissioner of the Department of            )
Public Safety and Colonel of the Georgia     )
State Patrol; THE COUNTY OF                  )
CHEROKEE; and KEITH WOOD, in his             )
official capacity as Judge of the Probate    )
Court of Cherokee County,                    )
                                             )
      Defendants.                            )


                     NOTICE OF FILING EXHIBIT LIST

      Comes now, Defendants The County of Cherokee and Keith Wood, in his

official capacity as Judge of the Probate Court of Cherokee County, and pursuant to

the Court’s directions in Judge Jones’ April 21, 2020 Order, files this, their Notice

of Filing Exhibit List for the evidentiary hearing to be held on Monday, April 27,

2020 as follows:

      1. Affidavit of Judge Keith Wood.
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed NOTICE OF FILING

EXHIBIT LIST with the Clerk of Court using the CM/ECF system, which will

automatically provide notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 24th day of April, 2020.


                                       JARRARD & DAVIS, LLP


                                       /s/ Patrick D. Jaugstetter
                                       ANGELA E. DAVIS
                                       Georgia Bar No. 240126
                                       adavis@jarrard-davis.com
                                       PATRICK D. JAUGSTETTER
                                       Georgia Bar No. 389680
                                       patrickj@jarrard-davis.com
                                       Attorneys for Defendant Cherokee
                                       County/Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)
